PER CURIAM.
The National Labor Relations Board seeks enforcement of its decision and order finding that Kelly Brothers Sheet Metal, Inc. engaged in unfair labor practices in violation of sections 8(a)(1) and 8(a)(3) of the National Labor Relations Act, 29 U.S.C. §§ 158(a)(1) and 158(a)(3). We review the Board’s decision to ensure that it is supported by substantial evidence on the *239record as a whole, and we give “special deference to the ALJ’s credibility determinations, which will not be disturbed unless they are inherently unreasonable or self-contradictory.” NLRB v. McClain of Georgia, Inc., 138 F.3d 1418, 1422 (11th Cir.1998).
Having considered the briefs, and relevant parts of the record, we find no reason to disturb the ALJ’s credibility determinations. We hold that substantial evidence supports the Board’s decision and order.
The Board’s order is enforced in full.
ORDER ENFORCED.